___________

                                     No. 95-3841
                                     ___________


United States of America,                *
                                         *
              Appellee,                  *
                                         *   Appeal from the United States
     v.                                  *   District Court for the
                                         *   Eastern District of Missouri.
Sylvester Bray,                          *        [UNPUBLISHED]
                                         *
              Appellant.                 *

                                     ___________

                       Submitted:    May 7, 1996

                            Filed:   May 15, 1996
                                     ___________

Before FAGG, BOWMAN, and HANSEN, Circuit Judges.
                               ___________


PER CURIAM.


     Sylvester Bray pleaded guilty to being a felon in possession of a
firearm, in violation of 18 U.S.C. §§ 922(g)(1) and 924(a)(2).               The
                 1
district court       sentenced him to 75 months imprisonment and two years
supervised release.        He appeals, arguing only that his sentence was the
result of improper and unconstitutional "double-counting."        We affirm.


     We do not believe Bray sufficiently alerted the district court to the
issue he now raises.        He made no objection to the pre-sentence report's
calculation of the guideline range, and in fact agreed that the report
correctly applied the Guidelines.        He argued




     1
     The Honorable Carol E. Jackson, United States District Judge
for the Eastern District of Missouri.
at sentencing only that the Guidelines themselves were unconstitutional
because ". . . they are structured in a way that they could cause black
defendants to receive higher sentences than white defendants."   (Sent. Tr.,
at 3.)   His objection was overruled.    See United States v. Williams, 994
F.2d 1287, 1294 (8th Cir. 1993) (to preserve issue for appeal, defendant
must timely object and clearly state grounds for objection so that trial
court has opportunity to prevent or correct error).


     In any event, Bray's "double-counting" argument is without merit,
because the district court's consideration of his prior felony convictions
in computing both his base offense level under U.S.S.G. § 2K2.1(a)(2) and
his criminal history category under U.S.S.G. § 4A1.1 was proper and
constitutional.   Cf. United States v. Saffeels, 39 F.3d 833, 836-37 (8th
Cir. 1994) (holding "triple-counting" permissible, where defendant's prior
felonies were used to convict him as felon-in-possession under § 922(g),
enhance his sentence under § 924(e)(1), and determine his criminal history
category under § 4A1.1); United States v. Thomas, 930 F.2d 12, 14 (8th Cir.
1991) (rejecting due process and double jeopardy challenges to § 4A1.1,
where defendant was convicted of escape and criminal history was increased
because defendant was under criminal sentence when he escaped).


     Accordingly, we affirm the judgment of the district court.


     A true copy.


           Attest:


                  CLERK, U.S. COURT OF APPEALS, EIGHTH CIRCUIT.




                                   -2-